DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim(s) 5, 6, and 16 recite the limitation "the identifier of the wireless device",  There is insufficient antecedent basis for this limitation in these claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 11, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dekui (USPGPub No. 20200228936).

In regards to claim(s) 1 and 11, Dekui (USPGPub No. 20200228936) teaches a method comprising: 
receiving, by an access and mobility management function (AMF) from a wireless device, a first message indicating a request for a group communication session, the first message comprising a group communication session identifier
(Deiku [Claim 8] teaches receiving a first message,  a session establishment request, from a wireless device, terminal, indicating a request for a group communication session, the first message comprising a group communication session identifier, group identification information ); 
selecting, by the AMF, a session management function (SMF) for the group communication session of the wireless device (Deiku [Claim 1] teaches selecting, by the AMF, a session management function, session management entity, for the group communication of the wireless device,  “…determining by the mobility management entity based on the obtained group identification information, a session management entity that serves the group to which the terminal belongs” ); and 
sending, by the AMF to a unified data management function (UDM), a second message to create a group context information, the second message comprising: the group communication session identifier; and an identifier of the SMF associated with the group communication session identifier (Deiku [Par. 162] teaches sending by the AMF to the UDM, a second message, notification message 1, “…notification message 1 is used to instruct the UDM entity to store the correspondence between the group identification and information about the SMF entity”).


In regards to claim(s) 7 and 16, Dekui teaches the method of claim 1, wherein the group context information comprises: the identifier of the SMF associated with the group communication session; and an identifier of at least one user plane function, UPF, for the group communication session (Dekui teaches in [Par. 189] where the group context information comprises an ID of the SMF associated with the group communication session, and an identifier associated with the UPF associated with the group communication session, “[0189] Based on the session establishment method provided in this embodiment of this application, after the AMF entity obtains the group identification information of the group to which the terminal belongs, and determines, based on the group identification information, the SMF entity that serves the group, the UDM entity stores the correspondence between the group identification information and the SMF entity. In addition, after the SMF entity receives the group identification information from the AMF entity, and determines, based on the group identification information, the UPF entity that serves the group, the SMF entity or the UDM entity stores the correspondence between the group identification information and the UPF entity. In this way, when another terminal in the group subsequently accesses a network, the SMF entity and the UPF entity may be determined based on the group identification information. In other words, for terminals in group communication, a network side selects a same UPF entity for the terminals in the group based on the group identification information, so that during communication between the terminals in the group, forwarding data between different user plane function entities corresponding to the terminals is not needed. Therefore, a low-latency requirement of group communication can be met.”).


In regards to claim(s) 8 and 17, Dekui teaches the method of claim 1, wherein the group context information is stored in a network repository element wherein the network repository element comprises: a network repository function; a group management function; a unified data repository; or a UDM (Dekui teaches in [Par. 189] where the group context information comprises an ID of the SMF associated with the group communication session, and an identifier associated with the UPF associated with the group communication session, “[0189] Based on the session establishment method provided in this embodiment of this application, after the AMF entity obtains the group identification information of the group to which the terminal belongs, and determines, based on the group identification information, the SMF entity that serves the group, the UDM entity stores the correspondence between the group identification information and the SMF entity. In addition, after the SMF entity receives the group identification information from the AMF entity, and determines, based on the group identification information, the UPF entity that serves the group, the SMF entity or the UDM entity stores the correspondence between the group identification information and the UPF entity. In this way, when another terminal in the group subsequently accesses a network, the SMF entity and the UPF entity may be determined based on the group identification information. In other words, for terminals in group communication, a network side selects a same UPF entity for the terminals in the group based on the group identification information, so that during communication between the terminals in the group, forwarding data between different user plane function entities corresponding to the terminals is not needed. Therefore, a low-latency requirement of group communication can be met.”).

In regards to claim 20, A system comprising: a first access and mobility management function (AMF) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the first AMF, cause the first AMF to: receive, from a wireless device, a first message indicating a request for a group communication session, the first message comprising a group communication session identifier; select, a session management function (SMF) for the group communication session of the wireless device; and send, to a unified data management function (UDM), a second message to create a group context information, the second message comprising: the group communication session identifier; and an identifier of the SMF associated with the group communication session identifier; a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: send a first message to the first AMF, indicating a request for a group communication session, the first message comprising a group communication session identifier. a second AMF, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the second AMF, cause the second AMF to: receive, from a second wireless device, a request to join the group communication session the request comprising: the group communication session identifier; and an identifier of the wireless device; send, to the unified data management function (UDM), based on the request to join the group communication session, a message to determine a session management function, SMF, the message comprising the group communication session identifier; receive, from the UDM, the identifier of the SMF associated with the group communication session identifier; and send, to the SMF, a session establishment request to join the group communication session, the session establishment request comprising: the group communication session identifier; and the identifier of the wireless device.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deiku in view of Zhang (USPGPub No. 2018/0199398).

In regards to claim(s) 2 and 12, Deiku teaches the method of claim 1, further comprising sending, by the AMF to the SMF, a third message to establish a session to join the group communication session, the third message comprising: the group communication session identifier; (Deiku [Par. 167] teaches sending by the AMF to the SMF, a third message, PDU session establishment request 2, comprising a group communication session identifier, group identification information).
Despite these differences similar features have been seen in other prior art involving group communication for wireless networks. Zhang [Pa. 160] teaches sending a third message, from a AMF to the SMF, PDU session request,  the PDU session request comprising: a wireless device identifier, UE temp ID (“[0160] The method (700) comprises the UE sending a new NAS session request message (705) that includes a SM-NSSAI, a UE temp ID, and a UE-generated session ID, service type, and a domain name network (DNN) to the AMF 218 via the AN 204. It is noted that when the PDU session is created together with a UE initial attach or re-attach procedure for some specific network slices, the UE may provide the UE-generated session ID together with the initial attach or re-attach request. The AMF 218 uses the SM-NSSAI to select a SMF 220 and forward the session request message to the selected SMF 220 (710), together with an IP address of the serving AN. …”).
Thus in light of the teachings of Zhang it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the PDU session request of Deiku to further comprise a wireless device identifier for the purposes of completing a PDU session request.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deiku in view of Yang (USPGPub No. US 20210099843 A1).

In regards to claim(s) 3 and 13, Dekui is silent on the method of claim 1, wherein the identifier of the group communication session comprises: an single network slice selection assistance information; and a data network name.
Despite these differences similar features have been seen in other prior art involving group communication sessions in wireless networks. Yang [Par. 122] for example teaches where an identification of a group communication session comprises a single network slice selection assistance information and a data network name, “[0122] The group subscription information may include subscription information shared by all terminals in a group. The group subscription information may be used to manage subscription behaviors of all terminals in the group with a network. The group subscription information may include one or more of the following information: 1) a group identifier; 2) a subscribed periodic registration timer; 3) subscribed single network slice selection assistance information (S-NSSAI for short); 4) mobility restrictions; 5) a radio access technology (RAT for short)/frequency selection priority (RFSP for short) index; 6) a subscribed data network name (DNN for short) list; 7) an aggregate maximum bit rate (AMBR for short) parameter of a subscribed terminal; and 8) a list (UE list) of terminal identifiers in a group.”
Thus based upon the findings of Yang it would have been obvious to a person of ordinary skill in the before the time of filing to further modify Dekui to arrive at wherein the identifier of the group communication session comprises: an single network slice selection assistance information; and a data network name, to provide a reliable means of identifying a communication group in a 5G network.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deiku in view of Parron (USPGPub No. 20210345113 A1).

In regards to claim(s) 4 and 14, Deiku is silent on the method of claim 1, wherein the first message further comprises an identifier of a virtual local area network, associated with the group communication session.
	Despite these differences similar features have been seen in other prior art involving group communication sessions in wireless networks. Parron [Par. 022] teaches where a first message, a PDU Session Establishment Request, comprises an identifier of a virtual local area network, VLAN DNN, associated with a group communication session, “[0022] At 102, the UE sends, to the AMF 120, a PDU Session Establishment Request that includes the VLAN DNN. The VLAN DNN can be part of the UL NAS Transport message carrying the PDU Session Establishment Request, or can be introduced in the PDU Session Establishment Request (this latter alternative involves a new Information Element that is added to the message). When the UE initiates PDU Session Establishment at 102 with the VLAN DNN (e.g., “enterprise DNN”) where it wants to establish a VLAN session, the AMF 120 selects the session/slice management function (SMF) 130 supporting the VLAN, and sends, at 104, a CreateSMContext request in the form of a Namf_PDUSession_CreateSMContext Request to the SMF 130. The SMF 130 checks at 105 whether the UE is authorized for a VLAN establishment in conjunction with the VLAN function 140. The SMF 130 may check if the UE is authorized for VLAN establishment using UE subscription data stored in the Unified Data Management (UDM) function 170. The determination as to whether the UE 110 is authorized to establish a VLAN session can be performed in parts. For instance, according to one example, the SMF 130 may determine whether the UE is authorized for VLAN establishment for the given DNN, and the VLAN Function 140 may check/determine which VLAN ID the UE is authorized to use (either a default VLAN ID corresponding to the DNN or a particular VLAN ID requested by the UE) that it manages. The subscription retrieval may be based on where a user profile and VLAN authorisation access information are stored (e.g. VLAN function 140, Unstructured Data Storage Network Function (UDSF) 150, Unified Data Repository (UDR) 160, UDM 170, etc.).”
Thus based upon the findings of Parron it would have been obvious to a person of ordinary skill in the before the time of filing to further modify Dekui to arrive at wherein the first message further comprises an identifier of a virtual local area network, associated with the group communication session, to provide a reliable means of identifying a communication group in a 5G network.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deiku in view of Livanos (US 20190166467 A1).

In regards to claim(s) 9 and 18, Deiku is silent on the method of claim 1, further comprising receiving, by the AMF from the SMF, a response message indicating that joining the group communication session is successful. 
Despite these differences similar features have been seen in other prior art involving the use of group communication sessions in a wireless network. Livanos (US 20190166467 A1) [Fig. 5B, Ref 526 through Ref 538] for example teaches receiving by a AMF from a SMF a response message, session management response 538, indicating that joining the group communication was successful.
Thus based upon the findings of Livanos it would have been obvious to a person of ordinary skill in the art before the time of filing to modify Deiku to arrive at receiving, by the AMF from the SMF, a response message indicating that joining the group communication session is successful, for the purposes of providing reliable communication for the group session by confirming successful completion of the joining of the group session.


Claim(s) 5, 6, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deiku in view of Dao (USPGPub No. 2019/0158985)

In regards to claim(s) 10 and 19, Deiku teaches the method of claim 1, further comprising sending, by the AMF to the UDM and based on the request to join the group communication session, a discovery request message comprising  (Deiku [Par. 155] teaches sending, by the AMF to the UDM and based on the request to join the group communication session, a discovery request message, SMF entity request, comprising the identifier of the group communication session to determine the SMF associated with the group communication session).
Deiku differs from claim 10, in that Deiku is silent on wherein the discovery request message comprises the identifier of the group communication session. Despite these differences similar features have been seen in other prior art involving group communication sessions. Dao [Par. 210] for example teaches a feature where an identifier of a group communication session, group ID, is included in a request message for the purposes of discovering a SMF to serve the group communication session (“[0210] Step 706b2: The NEF 314 may perform SMF selection by any one or more of the following methods: (1) pre-configured SMF information; (2) request NRF function to get SMF information (the NEF may send Network Slice Information, Internal Group ID to the NRF for the SMF selection. The NRF returns the SMF Address information); (3) Request UDM 320 or UDR 321 to get the MB Session binding information, which provide a mapping between AF-Service-Identifier ID (or External Group ID) and SMF ID;”).
Thus based upon the teachings of Dao it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the discovery request message of Deiku to arrive at sending, by the AMF to the UDM and based on the request to join the group communication session, a discovery request message comprising the identifier of the group communication session to determine the SMF associated with the group communication session, to facilitate selection of the SMF.

In regards to claim(s) 5 and 15, Deiku is silent on the method of claim 1, wherein the identifier of the wireless device is a subscriber permanent identifier. Despite these differences similar features have been seen in other prior art involving the identification of a wireless device. Dao [Par. 61]  teaches where a wireless device is identified using a subscriber permanent identifier, “[0061] Specific embodiments of the present invention may work with both file delivery and single packet delivery. Key points include: [0062] The AF or Network Management sends request to establish a MB session. The AF 322 sends the request to the NEF 314. The message may include an indication of ED group, such as External Group ID. The message may include a list of identifiers of the EDs, such as, for example: Generic Public Subscription Identifiers (GPSI), Subscriber Permanent Identifiers (SUPIs), Mobile Subscriber Integrated Services Digital Network Numbers (MSISDNs), or External Identifiers…”. Thus based upon the findings of Dao, it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Dekui, to arrive at wherein the identifier of the wireless device is a subscriber permanent identifier, in order to provide a benefit of addressing the wireless device in a group communication.

In regards to claim 6, Deiku is silent on the method of claim 1, wherein the identifier of the wireless device is a generic public subscription identifier. Despite these differences similar features have been seen in other prior art involving the identification of a wireless device. Dao [Par. 61] teaches where a wireless device is identified using a generic public subscription identifier, “[0061] Specific embodiments of the present invention may work with both file delivery and single packet delivery. Key points include: [0062] The AF or Network Management sends request to establish a MB session. The AF 322 sends the request to the NEF 314. The message may include an indication of ED group, such as External Group ID. The message may include a list of identifiers of the EDs, such as, for example: Generic Public Subscription Identifiers (GPSI), Subscriber Permanent Identifiers (SUPIs), Mobile Subscriber Integrated Services Digital Network Numbers (MSISDNs), or External Identifiers”. Thus based upon the findings of Dao, it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Dekui, to arrive at wherein the identifier of the wireless device is a generic public subscription identifier in order to provide a benefit of addressing the wireless device in a group communication.

Allowable Subject Matter
Claim(s) 20 is allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476